{¶ 43} While I concur with the majority's resolution of Appellant's first two assignments of error, I write separately because I respectfully disagree with the majority's resolution of Appellant's third assignment of error. As the majority has acknowledged, the Ohio Supreme Court held oral arguments on July 26, 2005 in the consolidated cases of State v. Foster, 5th Dist. No. 03CA95, 2004-Ohio-4209 (Supreme Court Case No. 2004-1568), and State v. Quinones, 8th Dist. No. 83720,2004-Ohio-4485 (Supreme Court Case No. 2004-1771), to resolve the issue of whether Blakely v. Washington (2004), 542 U.S. 296,124 S.Ct. 2531, 159 L.Ed.2d 403 applies to Ohio's felony sentencing scheme. The majority holds that Blakely does not apply, primarily relying upon this court's prior decision inState v. Barnette, 7th Dist. No. 02 CA 65, 2004-Ohio-7211. I dissented from that decision and will continue to do so whenever appropriate until the Ohio Supreme Court has resolved the issue, especially since, as the majority acknowledges, the Ohio Supreme Court has accepted and held Barnette's appeal, as well as many others, until Foster and Quinones are decided.
 {¶ 44} Accordingly, I would reverse Appellant's sentence and remand this case for resentencing.